COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Raymond Lee Cavitt v. State of Texas

Appellate case number:     01-13-00900-CR

Trial court case number: 1342490

Trial court:               174th District Court of Harris County

       Counsel for appellant filed a brief on May 6, 2014 that contains sensitive information as
defined by Tex. R. App. P. 9.10(a)(3). Specifically, the brief identifies by name a minor victim
of sexual assault. The brief also identifies other minors by name in violation of this rule.
        We STRIKE the brief. Counsel is ORDERED to refile, within 10 days of the date of
this order, a compliant brief containing appropriate redactions and use of aliases.


        It is so ORDERED.

Judge’s signature:               /s/ Sherry Radack
                     X Acting individually  Acting for the Court


Date:                March 12, 2015